UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4004
DONNIE LEE DIXON,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4011
ANTOINE LAVAR DIXON,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4052
LEROY CORNELIUS WATKINS,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                           (CR-01-19-FO)

                  Submitted: November 21, 2002
                      Decided: December 10, 2002

     Before TRAXLER and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.
2                      UNITED STATES v. DIXON
Affirmed by unpublished per curiam opinion.


                             COUNSEL

William L. Davis, III, Lumberton, North Carolina; Samuel J. Randall,
IV, LAW OFFICES OF SAMUEL J. RANDALL, IV, P.C., Wilming-
ton, North Carolina; Richard C. Speaks, Wilmington, North Carolina,
for Appellants. Frank D. Whitney, United States Attorney, Christine
Witcover Dean, Assistant United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Donnie Lee Dixon, Leroy Cornelius Watkins, and Antoine Lavar
Dixon appeal from their convictions and sentences, imposed pursuant
to guilty pleas, for distribution of cocaine and cocaine base and con-
spiracy to possess with intent to distribute and to distribute cocaine
and cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), 846 (2000).
Finding no error, we affirm.

   Appellants contend the district court did not make adequate find-
ings of fact as required by Fed. R. Civ. P. 32 after they objected to
the findings in their presentence reports. Because Appellants did not
raise this argument at sentencing, review is for plain error. See United
States v. Olano, 507 U.S. 725, 732 (1993). We find no error, plain or
otherwise.

  Appellants next contend the district court incorrectly calculated the
amount of drugs for which they should each be held responsible
                        UNITED STATES v. DIXON                          3
because government witness James Davis was not credible. This court
reviews a district court’s factual findings for clear error and its appli-
cation of the Sentencing Guidelines de novo. United States v.
Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). In conducting this
review, the district court’s application of the Sentencing Guidelines
are given due regard to the opportunity of the district court to judge
the credibility of witnesses. 18 U.S.C. § 3742(e) (1994). Credibility
determinations will therefore receive deference unless they are with-
out support in the record. United States v. Brown, 944 F.2d 1377,
1379-80 (7th Cir. 1991). Given the district court’s unique ability to
make credibility determinations, we find no clear error.

   Donnie Dixon and Leroy Watkins have filed motions for permis-
sion to file pro se supplemental briefs in this court. While we grant
their motions, we find no merit in the allegations raised in their pro
se briefs.

   Accordingly, we affirm Appellants’ convictions and sentences. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                             AFFIRMED